Citation Nr: 1504603	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-01 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to December 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran was scheduled to appear at a hearing with a Veterans Law Judge; however, the Veteran failed to appear for the hearing, and he has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

This appeal was previously before the Board and remanded in March 2014 for additional development.  The case has been returned to the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its March 2014 Remand, the Board sought medical records to which the Veteran referred in his substantive appeal.  These were records from Dr. Hazel.  The Veteran eventually provided a release to obtain these records in January 2015.  However, he did not sign this release, and these records have not been sought.  Further efforts to obtain them should be undertaken.  

In addition, clarification should be obtained from the June 2014 medical opinion provider who gave an adverse nexus opinion.  The wording of the opinion leaves a question as to whether the symptoms noted in service, while yielding a diagnosis different than the one currently applicable, nevertheless should be considered the early manifestation of the Veteran's ultimate/current diagnosis.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his psychiatric disabilities that he would like VA to consider.  Any identified records should be sought, and in any event, the Veteran should be asked to provide a signed authorization to obtain copies of his records of treatment from Dr. Hazel, whose records should be sought.  The Veteran also should be advised he may submit copies of these records.  

2.  Refer the file to the physician who provided the June 2014 medical opinion.  That person should be asked to re-familiarize himself with the record, and clarify, or specifically address whether any symptoms noted in the service records could represent an earlier manifestation of the Veteran's current psychiatric disorder, and/or a manifestation of the disease process that eventually led to the current psychiatric disorder.  The basis for the opinion expressed should be set forth.  

3.  After obtaining outstanding treatment records and undertaking any additional development deemed appropriate, adjudicate the claim for an entitlement to service connection for an acquired psychiatric disorder.  If the benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


